EXHIBIT 10.6

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

Void after

October 31, 2013*
*subject to extension as provided herein

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

THIS WARRANT TO PURCHASE SHARES OF COMMON STOCK (this "Warrant"), dated as of
March 30, 2010, is issued to MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES,
INC.), a California corporation (the "Holder") by American TonerServ Corp., a
Delaware corporation (the "Company"), pursuant to the terms of that certain
Master Amendment Agreement, dated as of March 30, 2010, by and among the
Company, the Holder, and others (the "Master Agreement").  Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed
thereto in the Master Agreement. 


1.                  PURCHASE OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH AND SET FORTH IN THE MASTER AGREEMENT, HOLDER IS ENTITLED,
UPON SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY (OR AT
SUCH OTHER PLACE AS THE COMPANY SHALL NOTIFY THE HOLDER IN WRITING), TO PURCHASE
FROM THE COMPANY UP TO TWENTY-THREE MILLION FIVE HUNDRED SIXTY-NINE THOUSAND SIX
HUNDRED SIXTEEN (23,569,616) SHARES (THE "WARRANT SHARES") OF THE COMPANY’S
COMMON STOCK (THE "COMMON STOCK"). 


2.                  EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH SHARE OF COMMON
STOCK SHALL BE $0.0567 PER SHARE.  SUCH PRICE SHALL BE SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 8 BELOW (SUCH PRICE, AS ADJUSTED FROM TIME TO TIME, IS
HEREIN REFERRED TO AS THE "EXERCISE PRICE"). 


3.      EXERCISE PERIOD.  THIS WARRANT SHALL BE EXERCISABLE, IN WHOLE OR IN
PART, AT ANY TIME ON OR AFTER THE DATE HEREOF BUT EXPIRES AT 5:00 P.M. ON
OCTOBER 31, 2013 (THE "EXPIRATION DATE"); PROVIDED, HOWEVER, THE EXPIRATION DATE
SHALL AUTOMATICALLY BE EXTENDED UNTIL OCTOBER 31, 2015 UPON SATISFACTION OF THE
REQUIRED CONDITIONS ON OR BEFORE THE CONDITION DEADLINE (EACH AS DEFINED IN THE
MASTER AGREEMENT). 


4.      METHOD OF EXERCISE.  WHILE THIS WARRANT REMAINS OUTSTANDING AND
EXERCISABLE IN ACCORDANCE WITH SECTION 3 ABOVE, THE HOLDER MAY EXERCISE, IN
WHOLE OR IN PART, THE PURCHASE RIGHTS EVIDENCED HEREBY.  SUCH EXERCISE SHALL BE
EFFECTED BY:




 

--------------------------------------------------------------------------------



 


(A)   THE SURRENDER OF THE WARRANT, TOGETHER WITH A DULY EXECUTED COPY OF THE
NOTICE OF EXERCISE ATTACHED HERETO AS EXHIBIT A (THE "NOTICE OF EXERCISE"), TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICES; AND


(B)   THE PAYMENT TO THE COMPANY OF AN AMOUNT EQUAL TO THE AGGREGATE EXERCISE
PRICE FOR THE NUMBER OF SHARES BEING PURCHASED (BY CASH, CHECK, WIRE TRANSFER OR
CANCELLATION OF INDEBTEDNESS).


5.      NET EXERCISE.  IN LIEU OF CASH EXERCISING THIS WARRANT, THE HOLDER MAY
ELECT TO RECEIVE SHARES EQUAL TO THE VALUE OF THIS WARRANT (OR THE PORTION
THEREOF BEING CANCELED) BY SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF
THE COMPANY TOGETHER WITH NOTICE OF SUCH ELECTION, IN WHICH EVENT THE COMPANY
SHALL ISSUE TO THE HOLDER HEREOF A NUMBER OF SHARES OF COMMON STOCK COMPUTED
USING THE FOLLOWING FORMULA:

            Y (A - B)

X =             A

Where

X =      The number of shares of Common Stock to be issued to the Holder.

Y =       The number of shares of Common Stock purchasable under this Warrant.

A =      The fair market value of one share of the Company's Common Stock on the
date the net issuance election is made.

B =      The Exercise Price (as adjusted to the date of such net exercise).

For purposes of this Section 5, the fair market value of one share of Common
Stock as of a particular date shall be determined as follows:  (i) if traded on
a securities exchange or through the Nasdaq National Market, the value shall be
deemed to be the average of the closing prices of the securities on such
exchange over the thirty (30) day period ending three (3) days prior to the net
exercise election; (ii) if traded over-the-counter, the value shall be deemed to
be the average of the closing bid or sale prices (whichever is applicable) over
the thirty (30) day period ending three (3) days prior to the net exercise; and
(iii) if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Company. 


6.      CERTIFICATE FOR SHARES.  UPON THE EXERCISE OF THE PURCHASE RIGHTS
EVIDENCED BY THIS WARRANT, ONE OR MORE CERTIFICATES FOR THE NUMBER OF WARRANT
SHARES SO PURCHASED SHALL BE ISSUED AS SOON AS PRACTICABLE THEREAFTER, AND IN
ANY EVENT WITHIN THIRTY (30) DAYS OF THE DELIVERY OF THE NOTICE OF EXERCISE. 


7.      ISSUANCE OF SHARES.  THE COMPANY COVENANTS THAT THE COMMON STOCK, WHEN
ISSUED PURSUANT TO THE EXERCISE OF THIS WARRANT, WILL BE DULY AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS, AND CHARGES
WITH RESPECT TO THE ISSUANCE THEREOF.  DURING THE PERIOD WITHIN WHICH THE RIGHTS
REPRESENTED BY THIS WARRANT MAY BE EXERCISED, THE COMPANY WILL AT ALL TIMES HAVE
AUTHORIZED AND RESERVED FOR THE

2

--------------------------------------------------------------------------------




purpose of issue upon exercise of the purchase rights evidenced by this Warrant,
a sufficient number of shares of its stock to provide for the exercise of the
rights represented by this Warrant.  In the event that there is an insufficient
number of shares of Common Stock reserved for issuance pursuant to the exercise
of this Warrant, the Company will take appropriate action to authorize an
increase in the capital stock to allow for such issuance or similar issuance
acceptable to the Holder.



8.      ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  THE EXERCISE PRICE
AND THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE UPON EXERCISE OF THIS
WARRANT SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS FOLLOWS:


(A)   STOCK SPLITS AND COMBINATIONS.  IN THE EVENT THE COMPANY SHOULD AT ANY
TIME OR FROM TIME TO TIME AFTER THE DATE OF ISSUANCE HEREOF AND PRIOR TO THE
EXPIRATION OF THIS WARRANT FIX A RECORD DATE FOR THE EFFECTUATION OF A SPLIT OR
SUBDIVISION OF THE OUTSTANDING SHARES OF COMMON STOCK OR THE DETERMINATION OF
HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION
PAYABLE IN ADDITIONAL SHARES OF COMMON STOCK OR OTHER SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF TO RECEIVE, DIRECTLY OR
INDIRECTLY, ADDITIONAL SHARES OF COMMON STOCK (HEREINAFTER REFERRED TO AS
"COMMON STOCK EQUIVALENTS") WITHOUT PAYMENT OF ANY CONSIDERATION BY SUCH HOLDER
FOR THE ADDITIONAL SHARES OF COMMON STOCK OR THE COMMON STOCK EQUIVALENTS
(INCLUDING THE ADDITIONAL SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OR
EXERCISE THEREOF), THEN, AS OF SUCH RECORD DATE (OR THE DATE OF SUCH DIVIDEND
DISTRIBUTION, SPLIT OR SUBDIVISION IF NO RECORD DATE IS FIXED), THE EXERCISE
PRICE OF THIS WARRANT SHALL BE APPROPRIATELY DECREASED SO THAT THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE INCREASED
IN PROPORTION TO SUCH INCREASE OF OUTSTANDING SHARES.


(B)   STOCK COMBINATIONS.  IN THE EVENT THE COMPANY SHOULD AT ANY TIME OR FROM
TIME TO TIME AFTER THE DATE OF ISSUANCE HEREOF AND PRIOR TO THE EXPIRATION OF
THIS WARRANT IF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY TIME
AFTER THE DATE HEREOF IS DECREASED BY A COMBINATION OF THE OUTSTANDING SHARES OF
COMMON STOCK, THEN, FOLLOWING THE EFFECTIVE DATE OF SUCH COMBINATION, THE
EXERCISE PRICE FOR THIS WARRANT SHALL BE APPROPRIATELY INCREASED SO THAT THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE ON EXERCISE HEREOF SHALL BE DECREASED
IN PROPORTION TO SUCH DECREASE IN OUTSTANDING SHARES.


(C)   PRICE DECREASE.  IN THE EVENT THAT THE FAIR MARKET VALUE OF THE COMMON
STOCK OF ATS ON JANUARY 1, 2011, WHICH SHALL BE EQUAL TO THE CLOSING PRICE OF
THE COMMON STOCK OF ATS QUOTED IN THE OVER-THE-COUNTER MARKET IN WHICH THE
COMMON STOCK OF ATS IS TRADED OVER THE THREE (3) DAY PERIOD ENDING ON THE DAY
IMMEDIATELY PRIOR TO JANUARY 1, 2011 (THE "JANUARY PRICE"), IS LOWER THAN THE
INITIAL EXERCISE PRICE, THEN THE EXERCISE PRICE SHALL AUTOMATICALLY BE DECREASED
TO AN EXERCISE PRICE EQUAL TO THE GREATER OF (I) THE JANUARY PRICE; AND (II)
$0.05 PER SHARE. 


(D)   NOTICE OF ADJUSTMENT.  UPON THE OCCURRENCE OF EACH ADJUSTMENT OF THE
EXERCISE PRICE PURSUANT TO THIS SECTION 8, THE COMPANY SHALL PROMPTLY COMPUTE
SUCH

3

--------------------------------------------------------------------------------



adjustment in accordance with the terms hereof and prepare and furnish to Holder
a certificate setting forth the facts upon which such adjustment is based.
 


9.      NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR SCRIP
REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS
WARRANT, BUT IN LIEU OF SUCH FRACTIONAL SHARES THE COMPANY SHALL MAKE A CASH
PAYMENT THEREFOR ON THE BASIS OF THE EXERCISE PRICE THEN IN EFFECT.


10. NO STOCKHOLDER RIGHTS.  NOTHING CONTAINED IN THIS WARRANT SHALL BE CONSTRUED
AS CONFERRING UPON HOLDER OR ANY OTHER PERSON ANY RIGHTS WHATSOEVER AS A
STOCKHOLDER OF THE COMPANY; AND NO DIVIDENDS OR INTEREST SHALL BE PAYABLE OR
ACCRUED IN RESPECT OF THIS WARRANT OR THE COMMON STOCK OBTAINABLE HEREUNDER
UNTIL, AND ONLY TO THE EXTENT THAT, THIS WARRANT SHALL HAVE BEEN EXERCISED.


11. NO IMPAIRMENT.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF
INCORPORATION OR BYLAWS, OR THROUGH REORGANIZATION, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES, SALE OF ASSETS OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS
OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT
OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR
APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE REGISTERED HOLDER AGAINST
IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY (I)
WILL NOT INCREASE THE PAR VALUE OF ANY SHARES OF STOCK ISSUABLE UPON THE
EXERCISE OF THIS WARRANT ABOVE THE AMOUNT PAYABLE THEREFOR UPON SUCH EXERCISE;
AND (II) WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER
THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NON-ASSESSABLE
SHARES UPON EXERCISE OF THE WARRANT.


12. RESTRICTIONS.  THE HOLDER HEREOF ACKNOWLEDGES THAT THE COMMON STOCK ACQUIRED
UPON THE EXERCISE OF THIS WARRANT MAY HAVE RESTRICTIONS UPON ITS RESALE IMPOSED
BY STATE AND FEDERAL SECURITIES LAWS.


13. SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY FOR THE
TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED HEREIN
SHALL BE A SATURDAY OR A SUNDAY OR SHALL BE A LEGAL HOLIDAY, THEN SUCH ACTION
MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A
SATURDAY, SUNDAY OR LEGAL HOLIDAY.


14. MISCELLANEOUS. 


(A)   NOTICE.  THE NOTICE OF EXERCISE AND ANY OTHER NOTICE REQUIRED OR PERMITTED
UNDER THIS WARRANT SHALL BE GIVEN IN WRITING AND DELIVERED AS DESCRIBED HEREIN. 
A NOTICE SHALL BE DEEMED EFFECTIVELY GIVEN AS FOLLOWS:  (I) UPON PERSONAL
DELIVERY; (II) ONE (1) BUSINESS DAY AFTER TRANSMISSION BY ELECTRONIC MEANS,
PROVIDED SUCH TRANSMISSION IS ELECTRONICALLY CONFIRMED AS HAVING BEEN
SUCCESSFULLY TRANSMITTED AND A COPY OF SUCH NOTICE IS DEPOSITED WITHIN 24 HOURS
FOR EITHER OVERNIGHT DELIVERY OR FOR REGISTERED OR CERTIFIED MAIL, IN ACCORDANCE
WITH CLAUSE (III) OR (IV) BELOW, RESPECTIVELY; (III) ONE (1) BUSINESS DAY AFTER
DEPOSIT WITH A REPUTABLE OVERNIGHT COURIER SERVICE, PREPAID FOR

4

--------------------------------------------------------------------------------



overnight delivery; or (iv) three (3) business days after deposit with the
United States Postal Service, postage prepaid, registered or certified with
return receipt requested.  Addresses for notice shall be as follows, or at such
other address as such party may designate by ten (10) days' advance written
notice to the other parties:


If to the Company: 

American TonerServ Corp.

420 Aviation Blvd., Suite 103

Santa Rosa, CA  95403

Attn:  Chuck Mache, President and CEO

Fax:  (707) 581-7450

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Spaulding McCullough & Tansil LLP

90 South E Street, Suite 200

Santa Rosa, CA  95404

Attn:  Kevin J. McCullough or Douglas J. (DJ) Drennan

Fax:  (707) 524-1906

If to Holder:

MTS Partners, Inc. (f/k/a iPrint Technologies, Inc.)

980 Magnolia Avenue, Suite 5

Larkspur, CA 94939

Attn:  Chad Solter

Fax:  (415) 927-3232

 

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Haas & Najarian, LLP

58 Maiden Lane, 2nd Floor

San Francisco, Ca 94108

Attn:  Louis N. Haas, Esq.

Fax:  (415) 391-0555

 


(B)   TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE TERMS,
COVENANTS, AND CONDITIONS CONTAINED HEREIN.


(C)   ENTIRE AGREEMENT.  THIS WARRANT, INCLUDING ANY OTHER AGREEMENTS, EXHIBITS,
AND SCHEDULES TO BE ENTERED INTO IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND SPECIFICALLY REFERENCED IN THIS WARRANT, CONSTITUTES AND
EMBODIES THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO RELATING
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES HERETO, WHETHER WRITTEN OR ORAL. 




5

--------------------------------------------------------------------------------



 


(D)   CONSTRUCTION.  EVERY COVENANT, TERM, AND PROVISION OF THIS WARRANT SHALL
BE CONSTRUED SIMPLY ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY FOR OR
AGAINST ANY PARTY.  EVERY EXHIBIT, SCHEDULE, ATTACHMENT, OR OTHER APPENDIX
ATTACHED TO THIS WARRANT AND REFERRED TO HEREIN SHALL CONSTITUTE A PART OF THIS
WARRANT AND IS HEREBY INCORPORATED HEREIN BY REFERENCE.  ANY REFERENCE TO ANY
FEDERAL, STATE, LOCAL, OR FOREIGN STATUE OR LAW SHALL BE DEEMED ALSO TO REFER TO
ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES
OTHERWISE.  UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, (I) PLURAL AND
SINGULAR NUMBERS WILL EACH BE CONSTRUED TO INCLUDE THE OTHER; (II) THE
MASCULINE, FEMININE, AND NEUTER GENDERS WILL EACH BE CONSTRUED TO INCLUDE THE
OTHERS; (III) "SHALL," "WILL," "MUST," "AGREE," AND "COVENANTS" ARE EACH
MANDATORY; (IV) "MAY" IS PERMISSIVE; (V) "OR" IS NOT EXCLUSIVE; (VI) "INCLUDES"
AND "INCLUDING" ARE NOT LIMITING; AND (VII) "KNOWLEDGE" WILL MEAN KNOWLEDGE
AFTER DUE INQUIRY.


(E)   AMENDMENTS AND WAIVERS.  ANY TERM OF THIS WARRANT MAY BE AMENDED AND THE
OBSERVANCE OF ANY TERM OF THIS WARRANT MAY BE WAIVED (EITHER GENERALLY OR IN A
PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), BUT ONLY WITH
THE WRITTEN CONSENT OF THE PARTY OR PARTIES TO BE BOUND THEREBY.  NO DELAY IN
THE EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS WARRANT SHALL CONSTITUTE A WAIVER
THEREOF AND THE WAIVER BY ANY PARTY OF ANY RIGHT OR REMEDY UNDER THIS WARRANT ON
ANY ONE OCCASION SHALL NOT BE DEEMED A WAIVER OF SUCH RIGHT OR REMEDY ON ANY
SUBSEQUENT OCCASION.


(F)     ASSIGNMENT.  THIS WARRANT SHALL NOT BE TRANSFERRED OR ASSIGNED, WHETHER
BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY. 


(G)   NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NOTHING IN THIS WARRANT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY
PARTY OTHER THAN THE PARTIES HERETO, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS
WARRANT.


(H)   HEADINGS.  THE TITLES AND SUBTITLES USED IN THIS WARRANT ARE USED FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS
WARRANT.


(I)     GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE CONFLICT OF LAWS RULES
OF SUCH STATE.


(J)      JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING SEEKING TO ENFORCE ANY
PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH, THIS
WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN SONOMA COUNTY, CALIFORNIA, AND EACH OF THE PARTIES
HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE
APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING AND
IRREVOCABLY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING THAT IS
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORM. 

6

--------------------------------------------------------------------------------



Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. 



(K)   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS WARRANT SHALL BE
INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS WARRANT SHALL BE OR BECOME PROHIBITED OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS WARRANT. 


(L)      SPECIFIC PERFORMANCE.  EACH PARTY'S OBLIGATION UNDER THIS WARRANT IS
UNIQUE.  IF ANY PARTY SHOULD DEFAULT IN SUCH PARTY'S OBLIGATIONS UNDER THIS
WARRANT, EACH PARTY ACKNOWLEDGES THAT IT WOULD BE EXTREMELY IMPRACTICABLE TO
MEASURE THE RESULTING DAMAGES; ACCORDINGLY, THE NONDEFAULTING PARTY OR PARTIES,
IN ADDITION TO DAMAGES AND ANY OTHER AVAILABLE RIGHTS OR REMEDIES, MAY SUE IN
EQUITY FOR SPECIFIC PERFORMANCE, AND THE PARTIES HEREBY EXPRESSLY WAIVE THE
DEFENSE THAT A REMEDY IN DAMAGES SHALL BE ADEQUATE.  THE PARTIES ALSO HEREBY
EXPRESSLY WAIVE ANY REQUIREMENT THAT THE NONDEFAULTING PARTY OR PARTIES POST A
BOND OR SIMILAR SECURITY PRIOR TO OBTAINING AND ENFORCING ANY SPECIFIC
PERFORMANCE.

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Warrant to Purchase Shares
of Common Stock as of the date first set forth above.

 

COMPANY:

 

AMERICAN TONERSERV CORP.,

  a Delaware corporation,

 

 

By:       /s/ Chuck Mache

            Chuck Mache

Its:       President and CEO

 

8

--------------------------------------------------------------------------------



 

EXHIBIT A

NOTICE OF EXERCISE

Attention:  American TonerServ Corp., Secretary

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to purchase thereunder, the
securities of the Company, as provided for therein, by (check applicable
subsection):

____  a.    tendering payment of the Exercise Price per share required under
such Warrant for ______________ such securities; OR

____  b.    invoking the net exercise provisions of Section 5 of such Warrant to
purchase _____________ such securities.

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for the undersigned's own account for investment purposes only, and
not for resale or with a view to distribution of such shares or any part
thereof.

WARRANT HOLDER:

                                                                                   

(name of individual or entity warrant holder)

 

                                                                                   

                                                                       
(signature)

 

                                                                       
                                                                                   

                                                                        (print
name, if signing for entity)

 

Date:                                      

 

Name in which shares should be registered:

 

                                                                       

 

 

--------------------------------------------------------------------------------

